Title: To Thomas Jefferson from James Madison, 22 April 1798
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Apl. 22 1798
          
          My last was on the 15th. and acknowledged your preceding letters. I have since recd. that of the 12. under the same cover with the Gazettes; and, the instructions & despatches, under a separate cover. The interruptions of company added to the calls of business have not left me time as yet to read over the whole of those papers. A glance at them, with the abstracts given of their contents, fully account for the state of astonishment produced in the public mind. And yet the circumstance that ought to astonish most perhaps, is the publication of them by the Ex. & Senate. Whatever probability there may be of individual corruption within the pale of the French Govt. the evidence is certainly very insufficient to support such an attack on its reputation in the face of the world, even if we could separate the measure from its inevitable effect in blasting every chance of accomodation, if it should reach France before terms shall be finally settled. After this stroke in the politics of those two Branches of our Govt. no one who has not surrendered his reason, can believe them sincere in wishing to avoid extremities with the French Republic; to say nothing of the internal views to which they mean also to turn this extraordinary manœuvre. There has not been time for any impressions on the public sentiment in this quarter, which the Despatches are calculated to make. The first will no doubt pretty much correspond with those made elsewhere: But the final impressions will depend on the further & more authentic developments which can not be far behind, & wch. may by this time be arrived where you are. I find that in several places the people have turned out with their protests agst. the war measures urged by the Ex: Whether the proceeding will be general is what I can not pretend to decide. In this County a Petition is to be handed about, which will I presume be pretty fully signed, if sufficiently circulated; unless the disaffected few among us, should be embolded by the present crisis to circulate along with it, the impressions emanating from the Despatches wch. may stop the hands of wavering or cautious people.—Altho’ the thermoter on the mornings of the 15 & 16 inst: was  at 31 & 32°. the fruit was not materially injured except in low situations; but having sunk during the night following to 24°. vegitation of every kind seemed to feel the blow. The Peaches & Cherries appear to [be] totally destroyed, and most of the Apples. Even the young Hickory leaves are in considerable proportion compleatly killed. The weather has since been more natural to the season.
        